DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 line 2, recites “two links or connecting portions”. This is unclear as the current language suggests that the two links may be different from the connecting portions. Based on [0136] and Fig. 43 of the current application it appears that the two links are synonymous to the connecting portions. For purposes of examination, the two links are considered to be synonymous to the coupling portions. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Patent Pub. 20120083877 hereinafter "Nguyen").
Regarding Claim 1, Nguyen teaches (Figs 2a-2d) an introducer sheath (22) for percutaneous insertion of a medical device into a patient (see [0075] teaching the sheath is designed to pass through the skin of a patient), comprising: 
a tubular layer (28) comprising an inner surface (surface of 28 closest to 24) and an outer surface (Surface of 24 closest to 26); 
an inner liner (24) covering the inner surface of the tubular layer (28); 
an outer layer (26) covering the outer surface of the tubular layer (28).  
Regarding Claim 2, Nguyen teaches the introducer sheath of claim 1, wherein the inner liner (24) comprises nylon-12 or polyethylene (see [0077]). 
Regarding Claim 3, Nguyen teaches the introducer sheath of claim 1, wherein the inner liner (24) has a radial wall thickness in the range of from about 0.025 mm (about 0.001 inch) to about 0.075 mm (about 0.003 inch) (see [0079] "In some embodiments, the thickness of the inner polymeric tubular layer 24 ranges from about 0.0005 inches to about 0.010 inches, and in one particular embodiment, the thickness is about 0.002 inches.").  
Regarding Claim 4, Nguyen teaches the introducer sheath of claim 1, wherein the tubular layer (28) has a radial wall thickness in the range of from about 0.05 mm (about 0.002) to 0.15 mm (about 0.006 inch) (See [0079] "the thickness of the intermediate tubular layer 28 can be from about 0.002 inches to about 0.025 inches").  
Regarding Claim 5, Nguyen teaches the introducer sheath of claim 1, wherein the outer liner (26) has a radial wall thickness in the range of from about 0.025 mm (about 0.001 inch) to about 0.075 mm (about 0.003 inch) (see [0079] "Outer polymeric tubular layers 26 can have a thickness of from about 0.002 inches to about 0.015 inches").  
Regarding Claim 6, Nguyen teaches the introducer sheath of claim 1, wherein the inner liner, the tubular layer, and the outer layer together have a radial wall thickness in the range of from about 0.09 mm (about 0.0035 inch) to about 0.3 mm (about 0.012 inch) (See [0079], interpreting that the inner layer thickness is 0.002 inches, tubular layer thickness is 0.002 inches and the outer layer thickness is 0.002 inches, the total radial wall thickness would be 0.006 inches, which satisfies the claimed range). 
Regarding Claim 7, Nguyen teaches the introducer sheath of claim 1, wherein the tubular layer (28) comprises a metal or metal alloy (See [0077] teaching 28 may be made of Nitinol or stainless steel).  
Regarding Claim 11, Nguyen teaches the introducer sheath of claim 1, wherein the outer layer (26) is secured to the outer surface of the tubular layer (28) with an adhesive (see [0082] teaching that surface modification of layer 26 could help improve adhesion).  
Regarding Claim 12, Nguyen teaches the introducer sheath of claim 1, wherein the outer layer is secured to the outer surface of the tubular layer by thermal welding (see [0098] “In some embodiments, an inner polymeric tubular member, an intermediate tubular layer, and an outer polymeric tubular layer can be arranged on a mandrel, and the layers can then be thermally fused or melted into one another by placing the assembly in an oven or otherwise heating it. The mandrel can then be removed from the resulting sheath”; additionally, claim 12 is interpreted to be a product by process claim, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).  
Regarding Claim 13, Nguyen teaches the introducer sheath of claim 1, wherein the outer layer (26) comprises nylon-12, a polyether block amide, polyethylene, or a combination thereof (See [0077]).  
Claim(s) 1, 7-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (US Patent Pub. 20080188928 hereinafter "Salahieh").
Regarding Claim 1, Salahieh teaches (Figs 1-7) an introducer sheath (18) for percutaneous insertion of a medical device into a patient (see [0003-0004] interpreting that percutaneous insertion is a minimally invasive procedure), comprising: 
a tubular layer (22,24,30) comprising an inner surface and an outer surface;
an inner liner (36) covering the inner surface of the tubular layer (see [0047]); 
an outer layer (38) covering the outer surface of the tubular layer (see [0047]; also see Figs 1B, and 6-7).  
Regarding Claim 7, Salahieh teaches the introducer sheath of claim 1, wherein the tubular layer comprises a metal or metal alloy (See [0052] teaching the ribs and spines, may be machined from a metal tube).  
Regarding Claim 8, Salahieh teaches (fig 5) the introducer sheath of claim 1, wherein the tubular layer (22, 24) comprises a plurality of circumferentially or helically extending slots (25).  
Regarding Claim 10, Salahieh teaches the introducer sheath of claim 8, wherein the inner liner (36) material extends radially outwardly into the plurality of slots (24) in the tubular layer (see [0053] teaching the inner and outer liner material are bonded to each other through the slots 24).  
Regarding Claim 14, Salahieh teaches the introducer sheath of claim 8, wherein the inner liner and the outer layer are bonded to each other through the plurality of slots of the tubular layer (see [0053]).  
Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US Patent Pub. 20070100285 hereinafter "Griffin").
Regarding Claim 1, Griffin teaches (Fig 5B) an introducer sheath for percutaneous insertion of a medical device into a patient (see [0003] interpreting that the design could be used for percutaneous insertion as Griffin meets the structural requirements below), comprising: 
a tubular layer (175) comprising an inner surface (surface closest to 24) and an outer surface (surface closest to 29); 
an inner liner (24) covering the inner surface of the tubular layer (175); 
an outer layer (29) covering the outer surface of the tubular layer (175).  
Regarding Claim 2, Griffin teaches the introducer sheath of claim 1, wherein the inner liner (24) comprises nylon-12, polyethylene, or fluorinated ethylene propylene (see [0036-0037]).  
Regarding Claim 3, Griffin teaches the introducer sheath of claim 1, wherein the inner liner (24) has a radial wall thickness in the range of from about 0.025 mm (about 0.001 inch) to about 0.075 mm (about 0.003 inch) (See [0033-0034] teaching the inner diameter may range from 0.01-0.05 inches and the outer diameter may range from 0.011-0.055 inches, the difference between the inner diameter and the outer diameter is interpreted to be the radial thickness of the layer which is within the range of 0.001-0.005 inches).  
Regarding Claim 8, Griffin teaches (fig 5B) the introducer sheath of claim 1, wherein the tubular layer (175) comprises a plurality of circumferentially or helically extending slots (see the gaps between each ring of 175).
Regarding Claim 9, Griffin teaches (Fig 5B) the introducer sheath of claim 8, wherein the inner liner (24) does not extend radially outwardly through the plurality of slots in the tubular layer (see Fig 5B, 24 does not extend through the slots of 175, it only contacts 175 on the inner surface of 175).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Jacobsen et al. (US Patent Pub. 20030069522 hereinafter "Jacobsen").
Regarding Claim 15, Salahieh teaches all elements of claim 1 as described above. Salahieh does not teach the introducer sheath of claim 1, wherein the inner liner and the outer layer are bonded to the tubular layer at a proximal end of the tubular layer and at a distal end of the tubular layer.  
Jacobsen teaches [0159] that micromachined catheter tubes require liners or sleeves to prevent fluid from escaping through the slots, and unsupported polymer lines may be bonded at proximal and distal ends of the tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer sheath of Salahieh such that the inner liner and the outer layer are bonded to the tubular layer at a proximal end of the tubular layer and at a distal end of the tubular layer as taught by Jacobsen. One of ordinary skill in the art would have been motivated to do so in order to retain the inner liner and outer layer, and prevent the sheath from kinking or collapsing, without sacrificing the benefits of flexibility of the design of the slotted tube (Jacobsen [0159]).
Regarding Claim 16, the combination of Salahieh and Jacobsen teaches all elements of claim 15 as described above. The combination further teaches The introducer sheath of claim 15, wherein the inner liner and the outer layer are unattached to the tubular layer between the proximal end and the distal end (see Jacobsen [0167] teaching that the liner may be attached at anchor points in the proximal and distal ends; Jacobsen further teaches that there may be an intermediate anchor points; it is interpreted that there are portions between the proximal and intermediate anchor point and between the distal and intermediate anchor points where the liner is not attached to the tubular structure).
Claim(s) 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of McWeeney et al. (WO 2008033589 hereinafter "McWeeney").
Regarding Claim 17, Salahieh teaches the introducer sheath of claim 8, wherein the plurality of slots (25) comprise a plurality of circular bands or rings (24). Salahieh does not teach the introducer sheath where the plurality of circular bands or rings are interconnected by two linking connecting portions extending between each pair of adjacent rings. 
	McWeeney teaches (Figs 5A-5B) a tubular layer (90) comprising a plurality of slots (spaces between 92, 94, 96, 98) comprising a plurality of circular bands or rings (92, 94, 96, 98) interconnected by two links or connecting portions (102) extending between each pair of adjacent rings (see Figs 5A-5B). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer sheath of Salahieh such that the plurality of slots comprise a plurality of circular bands or rings interconnected by two links or connecting portions extending between each pair of adjacent rings as taught by McWeeney. One of ordinary skill in the art would have been motivated to do so in order to provide a support member that resists longitudinal compression and transfers rotational torque from the proximal end of the catheter to the distal end (McWeeney Pg. 2 lines 18-25).
	Regarding Claim 18, the combination of Salahieh and McWeeney teaches all elements of claim 17 as described above. The combination further teaches the introducer sheath of claim 17, wherein each pair of links (McWeeney 102) connecting two adjacent bands are spaced about 180 degrees from each other and are rotationally offset by about 90 degrees from an adjacent pair of links (McWeeney Pg. 4 lines 19-31; Figs 5A-5B).
	Regarding Claim 19, the combination of Salahieh and McWeeney teaches all elements of claim 17 as described above. The combination further teaches the introducer sheath of claim 17, wherein the plurality of slots further comprise two cutouts or apertures formed in each circular band (See McWeeney Fig 5B, the two slots formed by the link portions 102 are interpreted to be the cutouts formed in the circular band between 92 and 94).  
Regarding Claim 20, the combination of Salahieh and McWeeney teaches all elements of claim 19 as described above. The combination further teaches the introducer sheath of claim 19, wherein the cutouts have a generally elliptical or oval shape (See Salahieh Fig 21 and [0051] teaching that the cutouts from the ribs and spine may be different shapes in order to provide desired bending characteristics).  
Additionally, it would have been an obvious matter of design choice to modify the cutouts of Salahieh such that the cutouts have a generally elliptical or oval shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 21, the combination of Salahieh and McWeeney teaches all elements of claim 19 as described above. The combination further teaches the introducer sheath of claim 19, wherein each cutout (See McWeeney Fig 5B, the two slots formed by the link portions 102 are interpreted to be the cutouts formed in the circular band between 92 and 94) extends about 180 degrees in the circumferential direction of the tubular layer and is rotationally offset by about 90 degrees from the cutout in an adjacent circular band (McWeeney Pg. 4 lines 19-31; Figs 5A-5B).
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Patent Pub. 20080188928) in view of Kaldany (US Patent 5222949).
Regarding Claim 22, Salahieh teaches all elements of claim 1 as described above. Salahieh does not specify the introducer sheath of claim 1, wherein the introducer sheath has a minimum bend radius without visual kink of about 2.5 cm (1").
Salahieh does teach [0047] that the sheath may be designed such that it could meet desired minimum bend radius requirements by narrowing or enlarging the gaps of the tubular support member. 
Additionally, Kaldany teaches (Col 4 lines 36 – 50) that the minimum bend radius could be varied based on the thickness of the material of the sheath. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer sheath of Salahieh to have a different minimum bend radius without kinking based on Kaldany. One of ordinary skill in the art would have been motivated to do as Kaldany teaches a relationship between minimum bend radius and wall thickness that can be varied based on the tube being used (Kaldany Col 4 lines 36-50).
Salahieh and Kaldany are silent to the specific dimension of about 2.5 cm (1"). The instant disclosure describes the parameter of about 2.5 cm (1") as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the introducer sheath having a minimum bend radius without visual kink of about 2.5 cm (1") are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the introducer sheath having a minimum bend radius without visual kink of about 2.5 cm (1") would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 23, Salahieh and Kaldany teaches all elements of claim 22 as described above. Salahieh is silent as to the introducer sheath of claim 22, wherein the introducer sheath has an inner diameter of about 5.8 mm (about 0.229 inch).  Salahieh does teach [0040] that the diameter of the sheath may be varied based on the use of the sheath. 
The instant disclosure describes the parameter of the introducer sheath has an inner diameter of about 5.8 mm (about 0.229 inch) as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the introducer sheath has an inner diameter of about 5.8 mm (about 0.229 inch) are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the introducer sheath has an inner diameter of about 5.8 mm (about 0.229 inch) would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 24, Salahieh and Kaldany teaches all elements of claim 22 as described above. Salahieh is silent as to the introducer sheath of claim 22, wherein the introducer sheath has a minimum bend radius allowing passage of 16-Fr dilator of about 2.5 cm (1"). Salahieh does teach [0047] that the sheath may be designed such that it could meet desired minimum bend radius requirements by narrowing or enlarging the gaps of the tubular support member that the diameter of the sheath may be varied based on the use of the sheath (see [0040]).
Based on Salahieh [0047] and Kaldany (col 4 lines 36-50) one of ordinary skill in the art would be aware that they could modify the bend radius of Salahieh, and thus would have found it obvious to configure the bend radius based on any number of factors to make the sheath best suited for the task at hand. 
Salahieh and Kaldany are silent to the specific dimensions of 16-Fr and about 2.5cm (1”). The instant disclosure describes the parameter of 16-Fr and about 2.5 cm (1") as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the introducer sheath has a minimum bend radius allowing passage of 16-Fr dilator of about 2.5 cm (1") are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the introducer sheath has a minimum bend radius allowing passage of 16-Fr dilator of about 2.5 cm (1") would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783